Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered.

Allowable Subject Matter
Claims 1, 3-7, 9-13, 15-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1, 3-7, 9-13, 15-18 are directed to image forming apparatus that cooperates with a management service which receives electronic data via a network and stores the electronic data and a blockchain service which manages information about the stored electronic data on a block-by-block basis, non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by a computer, cause the computer to perform a control method for controlling an image forming apparatus, and control method for controlling an image forming apparatus. Claims 1, 7 and 13 identify the uniquely distinct features of “wherein, when not receiving an instruction for using the blockchain service from the user, after the electronic data transmitted by the transmitting unit is -3-Application No.: 16/930170 Attorney Docket: 10208221 US01 stored in the management service, the blockchain cooperation unit does not transmit, to the blockchain service, information about the electronic data including information indicating that storing of the electronic data transmitted by the transmitting unit has been completed”. The closest prior art Kosaka (US 2020/0341702) teaches a distributed type image forming system which reduces storage capacity of server. An encryption addition part encrypts a document data for outputting by pull print with a symmetric key, encrypts the symmetric key by a public key of a user who is permitted to output of the document data, and adds the encrypted symmetric key to the document data. A division part divides document data into a job block and a user block having the symmetric key encrypted by the public key of the user and generates the blockchain of document data. A key decoding part decrypts the symmetric key included in the user block with the secret key of the user. A block acquisition part acquires other blocks from preserving apparatuses. A document reproduction part packs each block to reproduce document data. An output part outputs the reproduced document data (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
B. Claims 19-30 are directed to image forming apparatus configured to communicate with a management apparatus and a blockchain apparatus via a network, non-transitory computer-readable storage medium storing computer- executable instructions that, when executed by a computer, cause the computer to perform a control method for controlling an image forming apparatus, and control method for controlling an image forming apparatus configured to communicate with a management apparatus and a blockchain apparatus via a network. Claims 19, 24 and 26 identify the uniquely distinct features of “one or more processors processing the instructions to cause the image forming apparatus to transmit, to the blockchain service, information about the electronic data and device information of the image forming apparatus, after the electronic data is transmitted to the management service and is then stored into the management service”. The closest prior art Kosaka (US 2020/0341702) teaches a distributed type image forming system which reduces storage capacity of server. An encryption addition part encrypts a document data for outputting by pull print with a symmetric key, encrypts the symmetric key by a public key of a user who is permitted to output of the document data, and adds the encrypted symmetric key to the document data. A division part divides document data into a job block and a user block having the symmetric key encrypted by the public key of the user and generates the blockchain of document data. A key decoding part decrypts the symmetric key included in the user block with the secret key of the user. A block acquisition part acquires other blocks from preserving apparatuses. A document reproduction part packs each block to reproduce document data. An output part outputs the reproduced document data (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/            Primary Examiner, Art Unit 2675